Citation Nr: 0308905	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a motor 
vehicle accident, to include low back disability and 
arthritis of the neck, shoulder, and right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran service on active duty from October 1975 to 
October 1979, which included service in West Germany.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for lower 
back disability.  A September 2002 Statement of the Case 
denied service connection for the disability listed on the 
first page.  The veteran timely appealed.


REMAND

The veteran has contended that he incurred multiple 
disabilities as a result of an automobile accident in service 
in West Germany in September or October 1978 while with the 
140th Field Artillery, 56th Brigade.  The Board notes that the 
veteran's service medical records, which are extremely 
important to a reasoned and fair determination in this case, 
are not currently on file.  Previous attempts to obtain 
records from the National Personnel Records Center, which did 
not include morning reports or National Guard or Reserve 
records, were unsuccessful.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in December 2002 that, in 
addition to his active duty service, he was in the Georgia 
Army National Guard and in the United States Army Reserves 
(personal hearing transcript page 4).  However, the exact 
dates of his service in the National Guard and the Reserves 
are not of record.  Moreover, no attempt has been made to see 
if any of the veteran's medical records are available through 
the Georgia National Guard or the Army Reserves.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide as much 
information as possible on his service in 
the Georgia Army National Guard and Army 
Reserves, including the name and dates of 
the unit(s) in which he served.  He 
should also provide the complete name of 
his unit at the time of the 1978 
automobile accident.  After this 
information is obtained, the RO should 
then contact the appropriate State and/or 
Federal agency, particularly the National 
Personnel Records Center and the Georgia 
Army National Guard in order to verify 
the times of the veteran's National Guard 
and Reserve service and to obtain any 
available service medical and personnel 
records, to include September and October 
1978 Morning Reports and Operational 
Reports - Lessons Learned (OR/LL) for the 
veteran's military unit at that time.  If 
some service records cannot be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.   

2.  If the veteran's service medical 
records are obtained as a result of the 
above, The RO should then schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the nature and 
etiology of any current neck, shoulder, 
back, and right knee disability.  Any 
tests and studies deemed warranted should 
be conducted, and all findings should be 
reported in detail.  The veteran's claims 
folder and a copy of this remand must be 
provided to the examiner for review prior 
to the examination.  The examiner should 
identify any orthopedic disorders that 
are present and express an opinion as to 
whether any disorder identified is as 
likely as not related to the veteran's 
military service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

3.  After the above has been completed, 
the RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103,and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002) are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Robert E. O'Brien
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



